Title: To John Adams from Jonathan Loring Austin, 7 July 1779
From: Austin, Jonathan Loring
To: Adams, John


     
      Honble. Sir
      Boston July 7th. 1779
     
     When Individuals emerge from Difficulties, and by a happy turn of Fortune, suddenly find their Circumstances, not only bettered, but their future prospects very promising, the Gloom of Sorrow, which before clouded their Brows, is removed, and Joy and Gladness resume the place. Its thus with our Country at this happy Period. The Letter herewith, which is a Copy of my last, was a Representation of our lax Situation on my Arrival here, the Virtue which calld forth the Efforts of Americans when threatned with Chains, that Virtue which had lain so long dormant, revives afresh. The spirited and timely Address from Congress to the People of this Continent (which I had the Honor of enclosing you per Capt. Thompson) calld up a Blush, and roused them from their Lethargy; Self Interest was before this the Idol; Monopoly and Oppression advanced with rapid Strides; the Necessaries of Life (tho’ no ways scarce) were at exorbitant prices; and the Money was esteemed of little more value than the Paper upon which it was stamped. This Address awakened the nominal rich, whose Fortunes appeared only ideal, the Farmer adopted the Sentiment, and those in a lower Sphere of Life were forward to remedy the Evil.—At Philada. the combined Effort of all Ranks began. Massachusetts, or rather this Town approved their plan, and in a few days a Stop was put to the extravagant Rise of all Sorts of Merchandize, and the Money visibly grew better in greater Credit, instead of thirty paper Dollars given frequently for a hard one they were last week offerd for ten and refused. Every kind of Merchandize on my Arrival was esteemed better than our Money, at almost any price, Goods have now fell 25 per Cent or more, and the proprietors would be glad to have paper Money for them.
     In the midst of these Efforts, providence as it were approving our Resolutions, and to add Firmness and Stability to the proceedings, blessed us with the agreeable News that the British Troops had received a Check at South Carolina. I have now the Honor as well as Satisfaction of congratulating you and all Friends upon this signal Success, which in its Consequences may have a happier Tendency than the great News I had the Honor of carrying to France. I enclose you all the papers which mention this glorious Event, from the first Rumor here, to the authenticated Account; and hope this Affair in Conjunction with the Resolutions of the Merchants Traders &c. will discover to Great Britain the Folly of her Conduct, and demonstrate to her and to the whole World, that while America continues virtuous she is invincible.
     
      I have the Honor to be with all Respect and Attachment Sir Your most Obedient & very humble Servant
      Jon Loring Austin
     
    